DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 - 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al  (US 6,278,443 B1) in view of Sigh (US 2002/0018051 A1).
As per claim 6, 9, 12,

a selecting function configured to select the object in response to a first predetermined operation being received when a first coordinate position corresponds to the object, the first coordinate position being specified on a basis of a second coordinate position of a touch operation to the touch panel display; (Wilson discloses the implementation of a touch screen that receives inputs and converts the inputs into coordinate points (Wilson 0037, 0038).  Wilson further discloses the determination of multiple coordinates according to a user’s actual input.  A second coordinate position of a touch operation and based upon that second coordinate position the systems determines an offset of a cursor that and thereby determines a first coordinate position.  The user is able to move the cursor at the first coordinate position to scroll to a desired new coordinate position to select displayed elements/links/objects) (Wilson 0038, 0041 – 0043, 0047, 0052, 0070 – 0071)
a controlling function configured to determine a third coordinate position as a destination…, the third coordinate position being specified on a basis of a fourth coordinate position of the touch operation to the touch panel display ….; and (Wilson discloses the user moving his finger from an initial position to a second position (i.e. “second coordinate position” to “fourth coordinate position”) on the touch display (i.e. wherein the offset cursor moves from a first position to a second position (i.e. “first coordinate position” to “third coordinate position”) (Wilson 0052, 0070 – 0071, 0077-0078,0079)
Wilson fails to disclose specifically:
a fixing function configured to fix the third coordinate position determined as the destination of the object when a second predetermined operation is received, wherein the controlling function is configured to determine, as the destination, the third coordinate position different from the fourth coordinate position of the touch operation to the touch panel display.

It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Wilson in view of Singh to provide a means to select an object that is displayed on the touch display wherein the object can be moved or “dragged” to a new position of the display by means of an offset cursor wherein the object is selected at a first position of the cursor and is moved to a destination that is at a third coordinate position in response to touch inputs at second and fourth coordinate positions.  This would enable a user to select elements and the elements would not be obstructed by the user’s fingers covering the element as they attempt to select it.
As per claims 7, 10, wherein the displaying function is configured to display the object at the destination with a display form in a case where the destination is fixed by the fixing function, the display form allowing a user of the game machine to identify that the selected state is released. (Combination of Wilson and Singh as applied to claim 6)
As per claims 8, 11, wherein the displaying function is configured to display the object with a display form when the destination of the object is determined by the controlling function, the display form allowing a user of the game machine to identify that the object is in the selected state. (Combination of Wilson and Singh as applied to claim 6)
As per claims 13, 21, wherein the third coordinate position is a predetermined distance from the fourth coordinate position. (Wilson 0050)
As per claims 14, 17, 18, wherein the predetermined distance is set in advance in a memory. (Wilson 0050)

As per claim 16, 20, 24, wherein the cursor is always the predetermined distance from the fourth coordinate position. (Wilson 0050)
As per claim 18, 22, wherein the predetermined distance is set in advance in a memory. (Wilson 0050)
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/               Examiner, Art Unit 3715
5/7/21                 

/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715